DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein An imaging lens, from an object side to an imaging side, comprising: a first lens with a negative power; a second lens with a negative power; 5a third lens with a positive power; a fourth lens with a negative power; a fifth lens with a positive power; and a sixth lens with a positive power; wherein the first lens, the second lens, the fourth lens, the fifth lens, and the sixth 10lens satisfy following numbered conditions:
 
    PNG
    media_image1.png
    137
    318
    media_image1.png
    Greyscale

 (4) 2.0 <F/#; 15wherein, F1 denotes an effective focal length of the first lens, F2 denotes an effective focal length of the second lens, F4 denotes an effective focal length of the fourth lens, F5 denotes an effective focal length of the fifth lens, F6 denotes an effective focal length of the sixth lens, and F/# denotes the number of apertures; wherein each of the first lens, the third lens, the fourth lens, and the fifth lens is Page 16 of 25made of glass, and each of the second lens and the sixth lens is made of plastic.
Regarding claims 2-10, claims 2-10 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 11, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 11, and specifically comprising the limitation wherein An electronic device, comprising: 10an imaging lens, from an object side to an imaging side, comprising: a first lens with a negative power; a second lens with a negative power; a third lens with a positive power; a fourth lens with a negative power; 15a fifth lens with a positive power; and a sixth lens with a positive power; wherein the first lens, the second lens, the fourth lens, the fifth lens, and the sixth lens satisfy following numbered conditions:  
    PNG
    media_image2.png
    20
    85
    media_image2.png
    Greyscale
 Page 20 of 25wherein, F1 denotes an effective focal length of the first lens, F2 denotes an 5effective focal length of the second lens, F4 denotes an effective focal length of the fourth lens, F5 denotes an effective focal length of the fifth lens, F6 denotes an effective focal length of the sixth lens, and F/# denotes the number of apertures; wherein each of the first lens, the third lens, the fourth lens, and the fifth lens is made of glass, and each of the second lens and the sixth lens is made of plastic.
Regarding claims 12-20, claims 12-20 are allowable for the reasons given in claim 11 because of their dependency status from claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	The prior art applications to Huang (US 2015/0241659), Huang (US 2017/0082833), Chen (US 2019/0154974), and Wenren (US 2019/0170966) are related to the independent claims of the instant application because they disclose multi-lens arrays with focal length relationships, but do not teach the specific requirements of independent claims 1 and 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879